DETAILED ACTION

Examiner’s Remarks
As per the conversations with Scott Elchert (Reg. No. 55,149) on 1/27/2021 and 2/2/2021, prosecution is reopened in view of the IDS submitted on 1/19/2021.  See below for rejection.
Applicant is advised that the Notice of Allowance mailed 12/11/2020 is vacated.  If the issue fee has already been paid, applicant may request a refund or request that the fee be credited to a deposit account.  However, applicant may wait until the application is either found allowable or held abandoned.  If allowed, upon receipt of a new Notice of Allowance, applicant may request that the previously submitted issue fee be applied.  If abandoned, applicant may request refund or credit to a specified Deposit Account.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/19/2021 was filed after the mailing date of the Notice of Allowance on 12/11/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-6, 9, 10, 12-15, 18 and 19 is/are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Gill et al. (US 8,340,498).
With respect to claims 1, 10 and 19, Gill et al. discloses a code information reading apparatus comprising: 
a memory (col. 7, lines 53-60; col. 12, lines 4-61; Fig. 7); and 
a processor coupled to the memory (col. 7, lines 53-60; col. 12, lines 4-61; Fig. 7), and the processor configured to: 
read, upon detecting a code (textual element) from a plurality of images sequentially captured, code information (OCRed text) of the detected code (col. 8, lines 30-37; col. 11, lines 22-37; col. 10, line 46 – col. 11, line 8; col. 11, line 46 – col. 12, line 3), 
perform calculation of a detection frequency, in the plurality of images, of the code corresponding to the code information (col. 9, lines 21-47; Table 1), and 
perform output of the code information in accordance with the calculated detection frequency (e.g. output name corrected text based on the frequency) (col. 21, lines 21-67; Table 1).
	Gill et al. additionally discloses a non-transitory computer-readable medium storing instructions for performing the steps of the processor (col. 12, lines 7-10; col. 13, lines 2-37).

	With respect to claims 3 and 12, Gill et al. discloses in a first interpretation: classifying the code information to a plurality of groups (low, mid, high confidence), and calculating, separately for each group included in the plurality of groups, the detection frequency of the code corresponding to the code information included in a group (the frequency is calculated for each code in each of the classifications) (col. 8, line 45 – col. 9, line 67; Table 1), and in a second interpretation: classifying the code information to a plurality of groups (different groupings of frames, such as FBI warning, credits, words in the middle (advertisements)), and calculating, separately for each group included in the plurality of groups, the detection frequency of the code corresponding to the code information included in a group (calculate frequency of the identified textual element within successive frames - each separate group would have different content to be matched and would get ranked separately) (col. 2, lines 41 – col. 3, line 3; col. 9, lines 47-67; col. 10, lines 34-41). 
	With respect to claims 4 and 13, Gill et al. discloses the classifying is performed based on at least one of a size of the code and a position of the code as detected in the plurality of images (detect position of the frame in time relative to the beginning or end of the video content in which the textual element appears, thus detecting a position of the code relative to time relative to the beginning or end of the video content in the plurality of images).
With respect to claims 5 and 14, while Gill et al. is silent regarding classifying being performed based on a size of the code and the claimed specifics of the size (i.e. wherein the size of the code is an aspect ratio of the code as detected in each of the 
With respect to claims 6 and 15, Gill et al. discloses the classifying is performed based on a position of the code (based on the position of the frame in time having the code), the plurality of images includes a first image and a second image, the code includes a first code detected in the first image and a second code detected in the second image, when a difference between a first position of the first code in the first image and a second position of the second code in the second image is not more than a threshold, a first type of the code information corresponding to the first code and a second type of the code information corresponding to the second code are classified into a group in the classifying, and when the difference between the first position and the second position is more than the threshold, the first type of the code information and the second type of the code information are classified into different groups in the classifying (Gill et al. teaches the code can be classified as low, mid or high confidence, and further discloses that the classification of the group is based on a numerical 
With respect to claims 9 and 18, Gill et al. also discloses outputting information indicating detection frequency in association with the code information (e.g. confidence) (col. 8, line 45 – col. 9, line 67; Table 1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al. as applied to claims 1 and 10 above.
With respect to claims 2 and 11, Gill et al. addresses all the limitations of claims 1 and 10, and further discloses there are a plurality of types of codes (e.g. warning, names of people, title, names of products, businesses, places, etc.) (col. 7, lines 14-30; col. 7, line 60 – col. 8, line 22).

Gill et al. teaches the concept of calculating the detection frequency a type of code corresponding to the code information (e.g. name) to help provide corrected code information (e.g. corrected name) (col. 8, lines 38-44; Table 1).  One of ordinary skill in the art would appreciate also trying to calculate a detection frequency for other types of codes corresponding to the code information since Gill et al. teaches the types of codes are various textual elements, and thus one of ordinary skill in the art would appreciate to provided corrected text for each type of code (e.g. corrected text of warnings).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try to calculate the detection frequency for each type of the code corresponding to the code information, in order to predictably provide corrected code information (e.g. corrected names of people in the credits, titles, warnings, names of businesses, places etc.) based on the frequency of occurrence of the identified textual element across different frames.

Allowable Subject Matter
Claims 7, 8, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 7 and 16, prior art fails to teach or reasonably suggest, either singly or in combination, the output includes: when the code information includes a plurality of types of the code information, selecting a first type of the code information from among the plurality of types of code information in accordance with the detection frequency calculated for each of the plurality of types of the code information, and outputting the selected first type of the code information, in addition to the other limitations of the claims.
Claims not specifically addressed would be allowable due to their dependency.

Telephone/Fax Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUEZU ELLIS whose telephone number is (571)272-2868.  The examiner can normally be reached on Monday - Friday, 11:00 am - 7:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Lee can be reached on (571)272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SUEZU ELLIS/Primary Examiner, Art Unit 2876